Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/26/2021 has been entered. Claims 1-13, 15, and 17-28 remain pending in the application. 

Allowable Subject Matter
Claims 1-13, 15, and 17-28 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 11, and 17 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a surgical guidance system, a method, and a non-transitory computer readable medium comprising computer instructions as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a surgical guidance system, comprising: 
 a memory; a rendering device; an ultrasound probe; a shape-sensing-device (SSD) associated with the ultrasound probe and having a predetermined position and orientation with regard to the ultrasound probe; and a controller coupled to the memory, the rendering device and the SSD, the controller being configured to: determine at least one of a location and an orientation of the ultrasound probe based upon position sensor information (PSI) received from the SSD, select a view of a plurality of views of a workflow that are stored in the memory; 

Prior art fails to anticipate and/or render obvious, either solely or in combination, a method for guiding an ultrasound probe for obtaining ultrasound information, the method comprising: determining at least one of location and orientation of the ultrasound probe based upon position sensor information (PSI); selecting a view of a plurality of views of a workflow that are stored in a memory; selecting a procedure type from a workflow table stored in the memory; obtaining view setting information (VSI) for the selected view, the VSI comprising information related to parameters and at least one of a position and an orientation of the ultrasound probe for each of the views; determining guidance information based upon a comparison of the at least one of the location and the orientation of the ultrasound probe and the at least one of a position and orientation of the ultrasound probe for the selected view; and outputting the determined guidance information and setting ultrasound probe parameters based on the parameters of the VSI for the selected view, as recited in claim 9.

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a 
non-transitory computer readable medium comprising computer instructions which, when executed by a processor, configure the processor to: determine at least one of location and 
Claims 2-10, 12-13, 15, and 18-28 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793  

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793